Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 1-10, 15-20, 22-23, 25 and 27 are allowed.
2. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “wherein the outer portion of the lower electrode includes a metal dopant, a concentration of the metal dopant in the first region of the outer portion being different from a concentration of the metal dopant in the second region of the outer portion" (claim 1); “wherein the outer surfaces of the lower electrode are at least partially doped with a metal dopant, a concentration of the metal dopant between the lower electrode and the dielectric film being higher than a concentration of the metal dopant between the lower electrode and the at least one supporter pattern" (claim 15); or  “wherein a sidewall of the lower electrode is at least partially doped with a metal dopant, a part of the sidewall of the lower electrode between the lower electrode and the second supporter pattern including a portion that does not include the metal dopant" (claim 22) as instantly claimed and in combination with the remaining elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

US 2012/0040507-discloses a method of forming a plurality of capacitors, comprising: providing a plurality of capacitor electrodes, an elevationally inner insulative retaining material received laterally about the capacitor electrodes, an elevationally outer insulative retaining material received laterally about the capacitor electrodes, a first material received laterally about the capacitor electrodes elevationally inward of the inner insulative retaining material, a second material received laterally about the capacitor electrodes elevationally between the inner and outer insulative retaining materials; anisotropically etching openings to extend through the outer insulative retaining material and the second material; after the anisotropic etching, isotropically etching remaining of the second material through the openings from being received laterally about the capacitor electrodes between the inner and outer insulative retaining materials, the isotropic etching of the second material being conducted selectively relative to the capacitor electrodes and the inner and outer insulative retaining materials; and incorporating the capacitor electrodes into a plurality of capacitors.
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818